
	
		II
		110th CONGRESS
		1st Session
		S. 786
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mr. Grassley (for
			 himself and Mr. Feingold) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Marketing Act of 1946 to foster
		  efficient markets and increase competition and transparency among packers that
		  purchase livestock from producers.
	
	
		1.Spot market purchases of
			 livestock by packersChapter 5
			 of subtitle B of the Agricultural Marketing Act of 1946 (7 U.S.C. 1636 et
			 seq.) is amended by adding at the end the following:
			
				260.Spot market
				purchases of livestock by packers
					(a)DefinitionsIn
				this section:
						(1)Covered
				packer
							(A)In
				generalThe term covered packer means a packer that
				is required under this subtitle to report to the Secretary each reporting day
				information on the price and quantity of livestock purchased by the
				packer.
							(B)ExclusionThe
				term covered packer does not include a packer that owns only 1
				livestock processing plant.
							(2)Nonaffiliated
				producerThe term nonaffiliated producer means a
				producer of livestock—
							(A)that sells
				livestock to a packer;
							(B)that has less
				than 1 percent equity interest in the packer, which packer has less than 1
				percent equity interest in the producer;
							(C)that has no
				officers, directors, employees, or owners that are officers, directors,
				employees, or owners of the packer;
							(D)that has no
				fiduciary responsibility to the packer; and
							(E)in which the
				packer has no equity interest.
							(3)Spot market
				sale
							(A)In
				generalThe term spot market sale means a purchase
				and sale of livestock by a packer from a producer—
								(i)under an
				agreement that specifies a firm base price that may be equated with a fixed
				dollar amount on the date the agreement is entered into;
								(ii)under which the
				livestock are slaughtered not more than 7 days after the date on which the
				agreement is entered into; and
								(iii)under
				circumstances in which a reasonable competitive bidding opportunity exists on
				the date on which the agreement is entered into.
								(B)Reasonable
				competitive bidding opportunityFor the purposes of subparagraph
				(A)(iii), circumstances in which a reasonable competitive bidding opportunity
				shall be considered to exist if—
								(i)no written or
				oral agreement precludes the producer from soliciting or receiving bids from
				other packers; and
								(ii)no circumstance,
				custom, or practice exists that—
									(I)establishes the
				existence of an implied contract (as determined in accordance with the Uniform
				Commercial Code); and
									(II)precludes the
				producer from soliciting or receiving bids from other packers.
									(b)General
				ruleOf the quantity of livestock that is slaughtered by a
				covered packer during each reporting day in each plant, the covered packer
				shall slaughter not less than the applicable percentage specified in subsection
				(c) of the quantity through spot market sales from nonaffiliated
				producers.
					(c)Applicable
				percentages
						(1)In
				generalExcept as provided in paragraph (2), the applicable
				percentage shall be 25 percent.
						(2)ExceptionsIn
				the case of a covered packer that reported to the Secretary in the 2006 annual
				report that more than 75 percent of the livestock of the covered packer were
				captive supply livestock, the applicable percentage shall be the greater
				of—
							(A)the difference
				between the percentage of captive supply so reported and 100 percent;
				and
							(B)(i)during each of calendar
				years 2008 and 2009, 10 percent;
								(ii)during each of calendar years 2010
				and 2011, 15 percent; and
								(iii)during calendar year 2012 and
				each calendar year thereafter, 25 percent.
								(d)NonpreemptionNotwithstanding
				section 259, this section does not preempt any requirement of a State or
				political subdivision of a State that requires a covered packer to purchase on
				the spot market a greater percentage of the livestock purchased by the covered
				packer than is required under this section.
					(e)Relationship to
				other provisionsNothing in this section affects the
				interpretation of any other provision of this Act, including section
				202.
					.
		
